      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 1 of 16


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION


RAQUEL I. VILLARREAL,                                  §
    Plaintiff,                                         §
                                                       §         CIVIL ACTION NO. 7:19-cv-00053
                                                       §
VS.                                                    §
                                                       §
TROPICAL TEXAS BEHAVIORAL                              §
HEALTH,                                                §
     Defendant                                         §         (JURY REQUESTED)

      PLAINTIFF RAQUEL I. VILLARREAL’S SECOND AMENDED COMPLAINT

TO THE HONORABLE U.S. DISTRICT COURT:

         COMES NOW, RAQUEL I. VILLARREAL (hereinafter referred to as Plaintiff),

pursuant to Rule 15(a)(1)(B), and files this her Second Amended Complaint against TROPICAL

TEXAS BEHAVIORAL HEALTH (hereinafter referred to as the “Defendant”, the “Defendant

employer”, or “Tropical Texas”) and for such causes of action would respectfully show unto the

Court and the Jury as follows:

                                                         I.
                                                       Parties

         1.       Plaintiff, RAQUEL I. VILLARREAL, is an individual residing in McAllen,

Hidalgo County, Texas.

         2.       Defendant TROPICAL TEXAS BEHAVIORAL HEALTH is a company

authorized to conduct business in the State of Texas and has made an appearance and is already

before this Court for all intents and purposes.




VILLARREAL, Raquel I.– Plaintiff’s Second Amended Complaint                                   Page | 1
                                                                                           05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 2 of 16


                                                         II.
                                                Venue and Jurisdiction

          3.        This court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C.

§§1331 & 1343. Venue exists in this district and division as detailed in 28 U.S.C. §1391.

                                                        III.
                                              Administrative Procedures

          4.        Within 300 days of the occurrence of the acts complained of, Plaintiff filed her

initial complaint with the Equal Employment Opportunity Commission alleging that the Defendant

had committed unlawful employment practices against the Plaintiff. The formal charge and the

“Dismissal and Notice of the “Right to File Civil Action Letter” were filed and received as follows:

          Formal Complaint Filed:                      November 1, 2018
          Notice of Right to File A

          Civil Action Letter Received:                November 20, 2018

          5.        On November 20, 2018, Plaintiff received from the United States Equal

Employment Opportunity Commission, Plaintiff’s Dismissal and Notice of Rights letter allowing

the Plaintiff to file this lawsuit within ninety days of its receipt. Plaintiff’s statutory claims were

filed within ninety days of its receipt. Plaintiff further invokes the relation back theory as well as

any and all equitable doctrines necessary to satisfy the administrative requirements set forth by

law. All conditions precedent to the filing of this lawsuit and as required by law have been

performed or have occurred.

                                                          IV.
                                                  Factual Background

          6.        On or about April 2016, Villarreal began working at Tropical Texas as a Program

Specialist/Licensed Professional Healing Arts (“LPHA”). During her time of employment with

Tropical Texas, Villarreal was qualified for her position and performed all her duties with

dedication, hard work and undivided loyalty.
Villarreal, R.– Plaintiff’s Second Amended Complaint                                            Page | 2
                                                                                            05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 3 of 16


          7.        Villarreal is a single-parent to a 13-year-old daughter with multiple disabilities and

serious medical conditions who requires care for all of her daily living activities. Villarreal’s

daughter has numerous medical specialists and has an average of 2-3 doctor's appointments a

month. Villarreal’s ex-husband (minor child's father) gave up custodial rights in May 2017 and his

rights to make any decisions about their daughter’s education or medical care. He also chose not

to meet his obligation to take their child to her doctor's appointments. Therefore, Villarreal is solely

responsible for taking her daughter to her monthly doctor’s appointments.

          8.        Villarreal has depression, a disability that substantially limits more than one major

life activity and bodily function, including concentration, thinking and sleeping. Regardless of

these substantial limitations, Villarreal exceptionally performed her job duties at Tropical Texas.

          9.        During Villarreal’s last year of employment at Tropical Texas, she was repeatedly

pressured by supervisors that she was missing too much work and was not accumulating paid-time

off (“PTO”). Villarreal was told by supervisors that Tropical Texas “frowned upon” employees

who did not have accumulated PTO and that it could be reason for disciplinary action or

termination.

          10.       In July 2017, Villarreal obtained intermittent leave pursuant to the Family Medical

Leave Act of 1993 (“FMLA”) through pediatrician, Dr. A. Mercado, to protect her job when

requesting time off to meet her daughter's medical needs. Villarreal also developed her own

serious medical conditions. In December 2017 her gynecologist, Dr. A Tey, diagnosed her with a

serious medical condition requiring surgery. When Villarreal spoke to her supervisor about her

request for time off to have surgery, he asked if Villarreal could postpone the surgery because the

department was short on staff, and they needed her to be at work. Villarreal consulted with her

doctor, and the surgery was postponed until January 2018.

          11.       On January 4, 2018, Villarreal’s serious medical condition worsened. Villarreal’s


Villarreal, R.– Plaintiff’s Second Amended Complaint                                              Page | 3
                                                                                              05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 4 of 16


doctor provided a medical excuse, and her surgery was scheduled for January 10, 2018. Villarreal

provided Tropical Texas with a doctor’s note and proper FMLA documentation.

          12.       On March 9, 2018, Villarreal’s daughter had a scheduled MRI in San Antonio,

Texas for her heart and brain, which was ordered by her daughter’s cardiologist, Dr. Brennan. In

April 2018, the doctor provided results of the MRI, stating that Villarreal’s daughter required

another open-heart surgery, or her daughter would face a prognosis of congestive heart failure.

However, the doctor informed Villarreal there was a risk her daughter could die from surgery due

to her daughter’s multiple serious medical conditions. This news caused severe mental/emotional

distress to Villarreal, and she was out of work for approximately four days.

          13.       In May 2018, Villarreal’s depression worsened, and she developed more serious

medical conditions. In June 2018, Villarreal had an extreme depressive episode, which was

diagnosed as severe depression. Villarreal had to be out of work. Villarreal’s family doctor, Jessica

Porras, PA, treated her and prescribed medication for her disability and severe medical condition.

Porras also referred Villarreal to counseling services. Villarreal obtained proper FMLA documents

and provided them to Tropical Texas’s Human Resources (“HR”) department. Villarreal returned

to work on July 12, 2018 because she was notified by Tropical Texas that she exhausted her FMLA

leave. It appears however that Villarreal’s FMLA leave may have been miscalculated by Tropical

Texas and that she may not have exhausted her FMLA leave.

          14.       On July 12, 2018, Villarreal returned to work and spoke with her acting supervisor,

Alejandro Pacheco (assigned while her immediate supervisor, Josue Gutierrez, was on vacation).

Villarreal expressed that since her disability resulted in the recent serious medical condition, she

needed to reduce her work hours and have a flex schedule so that she could care for her daughter’s

disabilities/serious medical conditions as well as her own. Mr. Pacheco stated that he did not

anticipate any problems with Villarreal’s request, and he was glad she was back at work to assist


Villarreal, R.– Plaintiff’s Second Amended Complaint                                           Page | 4
                                                                                           05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 5 of 16


with the diagnosis of incoming patients. The acting supervisor said he would be contacting a

manager at Tropical Texas, Brando Mireles, by email to inform him and reply to Villarreal.

Villarreal then received an email from Mireles stating that her request was not approved.

          15.       Villarreal submitted a written request for reconsideration on July 16, 2018 and pled

again for a reasonable accommodation to reduce her schedule and provided a more detailed

explanation of her and her daughter’s recent and most current medical conditions and needs.

Villarreal emailed this letter to Gutierrez, her immediate supervisor, and Mireles. Mireles replied

that the written request was sent to HR.

          16.       On July 23, 2018, Villarreal emailed Mireles to follow up on her request for an

accommodation. Mireles replied that Tropical Texas’s decision not to approve Villarreal’s

accommodation request would stand.

          17.       On July 24, 2018, Villarreal emailed Mireles asking if he could provide her with

the name of the administrator who reviewed her request. Mireles replied and redirected Villarreal

to Odilia Arredondo, Tropical Texas’ HR Director. Mireles then sent an email to several of

Tropical Texas’ administrators, including Arredondo, suggesting mutual separation as a response

to Villarreal’s requests. Arredondo responded that termination would be the only option.

          18.       On that same day, Villarreal received a call from Angel Quinones, HR staff, telling

her that Arredondo wanted to meet with her and that she needed to set up an appointment to meet

with Arredondo. Villarreal contacted Arredondo and scheduled a meeting on July 25, 2018, at 2:30

P.M.

          19.       On July 25, 2018, Villarreal met with Arredondo in her office.          Arredondo

commented that Villarreal’s absences were a concern. Villarreal explained that both she and her

daughter had serious medical conditions and disabilities. Arredondo responded by stating Tropical

Texas “had been more than generous” in providing Villarreal with time off and that it was now


Villarreal, R.– Plaintiff’s Second Amended Complaint                                            Page | 5
                                                                                            05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 6 of 16


affecting the department’s needs.

        20.         In this same meeting, Arredondo also commended Villarreal and told her she was

an excellent clinician, and they had no complaints of the quality of her work. However, Arredondo

then made the comment that Villarreal “was missing too much work.” Villarreal told Arredondo

that she felt like she was being discriminated against because of her need to take FMLA leave for

her and her daughter’s health conditions/disabilities. As a means of demoting Villarreal (and not

engaging in the interactive process of providing accommodations to Villarreal), Arredondo asked

her if she would consider moving to another position. Villarreal expressed that because she was

qualified for her current job, this suggestion by HR was not a solution or reasonable

accommodation. In this same meeting with HR, Villarreal mentioned that she had been denied her

accommodation request for reduced work hours and flex her work schedule. Villarreal advised

Arredondo that on July 12, she was told adjusting her schedule was not anticipated by Tropical

Texas to cause any concern (i.e. undue burden on the company). Mireles was not available to meet

on that date, but when she mentioned that Villarreal had talked to Alejandro Pacheco, Mireles

discredited Pacheco stating that Pacheco’s opinion did not matter. A follow up appointment was

scheduled for July 27, 2018.

        21.         On July 27, 2018, at 8:00 a.m., a meeting was held with Josue Gutierrez, Brando

Mireles, Odilia Arredondo, and Villarreal. Tropical Texas represented to Villarreal that she

exhausted all her FMLA leave and offered Villarreal a demotion with the condition that she could

not be absent from work (including absences for her and her daughter’s care) for the next three to

four months. Villarreal expressed to everyone at the meeting how this was more of a punishment

rather than discussing a resolution (i.e. engage in the interactive process of Tropical Texas

providing accommodations). Villarreal explained how other similarly situated LPHAs were being

allowed to flex their schedule. In an attempt to engage in the interactive process, despite Tropical


Villarreal, R.– Plaintiff’s Second Amended Complaint                                        Page | 6
                                                                                        05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 7 of 16


Texas’s lack of engagement, Villarreal proposed a working schedule that conformed to the recent

announcement that Tropical Texas would be changing the center's hours of operation on Tuesday

and Thursdays from 8:00 a.m. to 7:00 p.m. and every second Saturday from 8:00 a.m. to 12:00

p.m. Tropical Texas dismissed this reasonable request, since they intended to either demote or get

rid of her because of her and her child’s disabilities/serious medical conditions and use of FMLA.

Arredondo then scheduled a follow-up meeting with Villarreal for July 31, 2018 at 9:00 a.m.

Arredondo was adamant that Villarreal’s absences were a problem. As a final desperate attempt

to engage Tropical Texas in the interactive process, Villarreal explained how working 35 hours

instead of 40 hours would not have any substantially negative effect on the department.

        22.         Arredondo feigned a lack of understanding because she did not have copies of the

forms Villarreal submitted to Tropical Texas. Instead, Arredondo made an unreasonable offer for

an LPHA position that she knew Villarreal could not do. When Villarreal expressed how she could

not do the job Arredondo proposed, Arredondo said that Villarreal “would have to face

repercussions.” Villarreal asked Arredondo if she could file a grievance or complaint because she

felt she was being discriminated against. Arredondo said Villarreal “did not have any other

options.” Villarreal then became very upset, suffered from anxiety symptoms, and started to cry.

Because of her anxiety and mental state, Villarreal could not continue her workday. Villarreal

advised her immediate supervisor she would be leaving work for the rest of the day. Villarreal also

mentioned a scheduled medical appointment scheduled for that day. Villarreal’s immediate

supervisor said it was okay and approved her leaving for the day.

        23.         That same day, July 31, 2018., Villarreal received an email from Arredondo, stating

that she had been terminated from her job. Tropical Texas had no legitimate business justification

for Villarreal’s termination. In fact, Tropical Texas fired Villarreal for her disabilities/serious

medical conditions, her request for accommodation and FMLA leave, and her discrimination


Villarreal, R.– Plaintiff’s Second Amended Complaint                                           Page | 7
                                                                                           05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 8 of 16


complaints and desire to file a grievance.

                                                       V.
        COUNT ONE: DISABILITY DISCRIMINATION UNDER THE ADA/ADAAA

          24.       Plaintiff incorporates and re-alleges the statements contained in Section IV, entitled

Factual Background.

          25.       On July 31, 2018, Tropical Texas fired Plaintiff because of her disability

(depression), real or perceived by Tropical Texas, in violation of the Americans with Disabilities

Act of 1990, as amended (“ADA”) and the ADA Amendments Act of 2008 (“ADAAA”).

          26.       Plaintiff’s disability was, at the very least, a motivating factor for Tropical Texas

to terminate Plaintiff.

          27.       The Defendant, by and through its agents, servants, and employees, failed to

accommodate Plaintiff and engage in the interactive process to accommodate Plaintiff’s disability

while similarly situated employees were able to work a flexible shift and less hours like Plaintiff

requested.

          28.       As a result of said discriminatory treatment in violation of the ADA/ADAAA,

Plaintiff’s ultimate termination and Tropical Texas’s acts described herein, Plaintiff has suffered

damages, as further stated below.

                                                 VI.
                                    COUNT TWO: FMLA INTERFERENCE

          29.       Plaintiff incorporates and re-alleges the statements contained in Section IV, entitled

Factual Background.

          30.       Plaintiff was eligible for FMLA leave.

          31.       Defendant was an employer covered under the FMLA at the time of Plaintiff’s

termination.

          32.       Defendant discriminated against and interfered with and restrained Plaintiff’s

Villarreal, R.– Plaintiff’s Second Amended Complaint                                              Page | 8
                                                                                              05 May 2020
       Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 9 of 16


exercise, attempt to exercise, and her right to FMLA benefits by denying Plaintiff’s request for

leave to care for her serious medical conditions and her child’s serious medical conditions.

          33.       In terminating Plaintiff’s employment and/or refusing to rehire or return Plaintiff

to work with similarly situated coworkers, Defendant interfered with, restrained, or denied the

exercise or attempted exercise of Plaintiff’s right to take FMLA leave; retaliated against Plaintiff

because Plaintiff sought protection under the FMLA; and treated Plaintiff less favorably than

similarly-situated employees who had not taken FMLA leave, requested FMA leave, and/or given

notice of a need to take leave.

          34.       Plaintiff has satisfied all jurisdictional prerequisites in connection with her claim

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et. seq.

          35.       Defendant is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

          36.       During the time that Plaintiff was employed by Defendant and requested FMLA

benefits, she was an “eligible employee” as defined by the FMLA in 29 U.S.C. § 2611(2).

          37.       While Plaintiff was employed by Defendant, Plaintiff had to be absent from work

attend to her minor child’s serious medical conditions and her own serious medical conditions.

          38.       Plaintiff was entitled to leave due to her and her daughter’s health conditions related

to her and her daughter's disabilities and her medical needs as provided in the FMLA in 29 U.S.C.

§ 2612(a)(1)(C).

          39.       Plaintiff was approved for leave under the FMLA by Defendant’s insurance carrier,

but Defendant did not properly request additional information or seek proper certification from the

employee for FMLA qualifying leave, nor did Defendant provide Plaintiff with an adequate written

warning or sufficient time to provide additional documentation, which violates the protections of

the FMLA as outlined in 29 C.F.R. § 825.208(a)(2) and 29 U.S.C. § 2613.

          40.       Defendant’s conduct was in violation of 29 U.S.C. §2601, et seq.

Villarreal, R.– Plaintiff’s Second Amended Complaint                                               Page | 9
                                                                                               05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 10 of 16


          41.       Villarreal returned to work from FMLA leave after receiving a call from her

employer that she needed to return to work on July 10, 2018 because she had exhausted her FMLA

leave. It appears however that Villarreal’s FMLA leave may have been miscalculated by Tropical

Texas and that she may not have exhausted her FMLA leave. Immediately she reached out to her

supervisors advising that she needed an accommodation of a reduced work schedule. For several

days there was no response from Tropical Texas. Villarreal continued to attempt to engage in an

interactive process with Tropical Texas. Instead what transpired was a flurry of emails between

management and HR characterizing Villarreal as a troubled employee, suspecting her of abusing

the system but still not responding to her request to discuss an accommodation. On or around July

23 and 24, 2018, management and HR via inter office emails were recommending a separation of

employment (termination).

          42.       Villarreal again sent a written request to address the accommodation she requested,

a reduced week schedule that her immediate supervisor indicated would not be a problem.

Villarreal finally received a response denying her accommodation. On Friday July 27, 2018

Villarreal finally met with management and HR and proposed two flex schedules as an

accommodation. They advised her that if they were to offer anyone of the schedules, Villarreal had

to guarantee she would not miss one day of work for the following 3-4 months. Villarreal could

not guarantee that due to her medical condition and her daughter’s disability. HR told Villarreal

they “had been more than generous in accommodating her absences”.

          43.       Villarreal followed up with management and HR to see if they were considering

the schedules she proposed. The response was to offer her a position that involved being out of the

office and seeing patients in the community that involved a significant amount of driving; a

position they knew she could not accept given her mental state, medication and treatment. She

advised HR of her medical condition sometime prior to this offer. Her position at the time of her


Villarreal, R.– Plaintiff’s Second Amended Complaint                                           Page | 10
                                                                                           05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 11 of 16


termination involved for the most part only driving to and from the office. Later that day, Villarreal

received an email that they were proceeding with termination.

          44.       Villarreal’s FMLA rights were interfered with and her employer retaliated against

her because she attempted to exercise those rights.

          45.       As a result of the discriminatory treatment by Tropical Texas, the ultimate

termination and Tropical Texas’s acts described herein, Plaintiff has suffered damages as further

stated below.

                                                  VII.
                                    COUNT THREE: FMLA RETALIATION

          46.       Plaintiff incorporates and re-alleges the statements contained in Section IV, entitled

Factual Background.

          47.       Plaintiff was eligible for FMLA leave.

          48.       Defendant was an employer covered under the FMLA at the time of Plaintiff’s

termination.

          49.       Plaintiff engaged in a protected activity by taking FMLA leave and requesting

additional FMLA leave that she was entitled to.

          50.       Plaintiff engaged in a protected activity by opposing Tropical Texas’s unlawful

employment practices that violate the FMLA.

          51.       Defendant terminated Plaintiff because of her protected activities under the FMLA.

          52.       Plaintiff has satisfied all jurisdictional prerequisites in connection with her claim

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et. seq.

          53.       Defendant is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

          54.       During the time that Plaintiff was employed by Defendant and requested FMLA

benefits, she was an “eligible employee” as defined by the FMLA in 29 U.S.C. § 2611(2).

          55.       While Plaintiff was employed by Defendant, Plaintiff had to be absent from work
Villarreal, R.– Plaintiff’s Second Amended Complaint                                              Page | 11
                                                                                              05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 12 of 16


attend to her minor child’s serious medical conditions and her own serious medical conditions.

          56.       Plaintiff was entitled to leave due to her and her daughter’s health conditions related

to her and her daughter's disabilities and her medical needs as provided in the FMLA in 29 U.S.C.

§ 2612(a)(1)(C).

          57.       Plaintiff was approved for leave under the FMLA by Defendant’s insurance carrier,

but Defendant did not properly request additional information or seek proper certification from the

employee for FMLA qualifying leave, nor did Defendant provide Plaintiff with an adequate written

warning or sufficient time to provide additional documentation, which violates the protections of

the FMLA as outlined in 29 C.F.R. § 825.208(a)(2) and 29 U.S.C. § 2613.

          58.       Defendant’s conduct was in violation of 29 U.S.C. §2601, et seq.

          59.       As a result of the discriminatory treatment by Tropical Texas, the ultimate

termination and Tropical Texas’s acts described herein, Plaintiff has suffered damages as further

stated below.

                                                            VIII.
                                                       Actual Damages

          60.       As a result of the incident made the basis of this suit, Plaintiff has incurred damages

in the following respects:

A.        Lost Earnings and Special Damages
          61.       At the time of the incident complained of, Plaintiff was gainfully employed. As a

proximate result of the wrongful conduct and corresponding acts of the Defendant employer,

Plaintiff was unable to attend to her occupation and thereby suffered a loss of income for which

she hereby sues. As a result of the wrongful conduct and corresponding acts of the Defendant

employer, the Plaintiff’s earnings, retirement and capacity to earn a livelihood were severely

impaired. In all reasonable probability, the Plaintiff’s loss of earnings and loss of earning capacity

will continue long into the future, if not for the balance of the Plaintiff’s natural life. Plaintiff

Villarreal, R.– Plaintiff’s Second Amended Complaint                                               Page | 12
                                                                                               05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 13 of 16


therefore sues for any lost earnings in the form of back pay, lost wages, front pay, retirement

benefits, and fringe benefits, lost future earnings and/or diminished earning capacity to the extent

permitted by law due to the acts complained of above.

B.        Past and Future Mental Anguish
          62.       As a result of the incident described above, that is made the basis of this suit,

Plaintiff has suffered physical injuries, sickness and/or illness as well as emotional distress, loss

of enjoyment of life, mental anguish and other hedonic damages. The Plaintiff has suffered

feelings of anxiety, worthlessness, embarrassment, and inferiority. The Plaintiff has further

suffered ill-health effects including, but not limited to, agitation, restlessness, sleeplessness,

depression and/or loss of self-esteem due to the discriminatory treatment and/or her illegal

termination or wrongful discharge. In all reasonable probability, Plaintiff will continue to suffer

such physical injuries, sickness and/or illness as well as emotional distress, loss of enjoyment of

life, mental anguish and other hedonic damages for a long time into the future, if not for the balance

of her natural life.

                                                         IX.
                                                  Exemplary Damages

          63.       The conduct of the Defendant as set out above, was carried out and constituted such

an entire want of care as to constitute a conscious indifference to the rights or welfare of the

Plaintiff. Because of the spite, ill-will, malicious and/or fraudulent intent held by the Defendant’s

management toward the Plaintiff, such management, acting in a willful and intentional manner,

committed certain acts calculated to cause injury and/or damage to the Plaintiff. Accordingly, the

Defendant acted with malice, actual malice and/or a specific intent to injure the Plaintiff. Plaintiff

is hereby entitled to recover exemplary or punitive damages to deter such cruel and undignified

procedures by the Defendant and its management in the future. Accordingly, Plaintiff requests



Villarreal, R.– Plaintiff’s Second Amended Complaint                                           Page | 13
                                                                                           05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 14 of 16


that punitive damages be awarded against the Defendant as a result of its egregious violations of

the law.

                                                             X.
                                                       Attorneys’ Fees

          64.       By reason of the allegations of this Complaint and should Plaintiff be designated

the “prevailing party”, Plaintiff is entitled to recover attorney’s fees in a sum that is reasonable and

necessary. In this connection, Plaintiff will show that she has employed the undersigned attorney

to assist her in the prosecution of this action. Plaintiff further seeks an upward adjustment or

enhancement to the lodestar amount of attorney’s fees to be determined in the prosecution of this

lawsuit. A reasonable attorney’s fee is further requested for the work expended in the preparation

and trial of this cause along with a reasonable fee for any and all appeals to other courts. If

ultimately successful in this case, Plaintiff fully expects that the defendant employer will appeal

this case. Plaintiff seeks attorney’s fees to compensate the Plaintiff for the attorney’s fees she has

and will incur in the prosecution of this lawsuit, both at trial and on appeal. Plaintiff further pleads

for the recovery of reasonable and necessary expenses for the use of associate counsel, paralegals

and/or law clerks that assist in the prosecution of the case. As permitted, Plaintiff also seeks to re-

coup all litigation expenses expended in the prosecution of this lawsuit.

                                                       XI.
                                              Demand for Trial by Jury

          65.       Plaintiff, by and through her attorney of record make and file this demand for Trial

by Jury in the above styled and numbered cause. Plaintiff requests that this case be set on the jury

docket of the court for disposition in due order and as soon as practicable.

          WHEREFORE, Plaintiff, RAQUEL I. VILLARREAL prays that this Honorable Court

grant the following:




Villarreal, R.– Plaintiff’s Second Amended Complaint                                            Page | 14
                                                                                            05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 15 of 16


          (1)       Judgment against the Defendant, TROPICAL TEXAS BEHAVIORAL
                    HEALTH, for the Plaintiff’s actual damages;
          (2)       Attorney’s fees;
          (3)       Pre-judgment interest allowed by law;
          (4)       Interest on said judgment at the legal rate from the date of judgment;
          (5)       For costs of suit herein; and
          (6)       For such other and further relief at law or in equity to which the Plaintiff may show
                    herself justly entitled to receive and for which he shall forever pray.

                                                           Respectfully submitted,

                                                           THE LAW OFFICES OF
                                                           CINDY A. GARCIA, P.C.
                                                           1113 Nightingale Ave.
                                                           McAllen, Texas 78504
                                                           Telephone: (956) 412-7055
                                                           Facsimile: (956) 412-7105
                                                           thegarcialawfirm@gmail.com
                                                           cluna.garcialaw@gmail.com

                                                           By: /s/ cindy a. garcia
                                                             Cindy A. Garcia
                                                             State Bar No. 07631710
                                                             Federal ID No. 58460

                                                           ATTORNEY FOR PLAINTIFF
                                                           RAQUEL I. VILLARREAL




Villarreal, R.– Plaintiff’s Second Amended Complaint                                              Page | 15
                                                                                              05 May 2020
      Case 7:19-cv-00053 Document 32 Filed on 05/05/20 in TXSD Page 16 of 16


                                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 5th day of May 2020, a true and correct copy of the
foregoing document was sent via electronic mail.

          VIA E-MAIL: rjnavarro@rampage-rgv.com
          Ricardo J. Navarro
          rdrinkard@rampage-rgv.com
          Robert L. Drinkard
          DAYTON NAVARRO ROCHA
          BERNAL & ZECH
          A Professional Corporation
          701 E. Harrison Ste. 100
          Harlingen, Texas 78550



                                                             By: /s/ cindy a. garcia
                                                                   Cindy A. Garcia




Villarreal, R.– Plaintiff’s Second Amended Complaint                                       Page | 16
                                                                                       05 May 2020
